FILED
                             NOT FOR PUBLICATION                             JAN 20 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JORGE ALCIDES-TORRES, a.k.a. Jorge                No. 07-72365
Mauricio Aldaco,
                                                  Agency No. A097-761-670
               Petitioner,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 10, 2011 **

Before:        BEEZER, TALLMAN, and CALLAHAN, Circuit Judges.

       Jorge Alcides-Torres, a native and citizen of El Salvador, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from the immigration judge’s decision denying his application for asylum,

withholding of removal, and protection under the Convention Against Torture

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review de novo

questions of law, Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008), except

to the extent that deference is owed to the BIA’s determination of the governing

statutes and regulations, Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004).

We review factual findings for substantial evidence. Barrios v. Holder, 581 F.3d

849, 854 (9th Cir. 2009). We deny the petition for review.

      The record does not compel the conclusion that Alcides-Torres established

changed or extraordinary circumstances sufficient to excuse his delay in filing his

asylum application. See 8 C.F.R. § 1208.4(a); Toj-Culpatan v. Holder, 612 F.3d

1088, 1090-92 (9th Cir. 2010) (per curiam); Ramadan v. Gonzales, 479 F.3d 646,

657-58 (9th Cir. 2007) (per curiam). Accordingly, we deny the petition as to

Alcides-Torres’ asylum claim.

      Substantial evidence supports the agency’s determination that Alcides-

Torres failed to establish the harm he suffered, or fears, from gangs is on account

of any protected ground. See INS v. Elias-Zacarias, 502 U.S. 478, 482-84 (1992)

(forced recruitment by persecutors seeking to fill their ranks is not necessarily

persecution on account of political opinion); Barrios, 581 F.3d at 855-56 (9th Cir.

2009) (petitioner who resisted gang recruitment did not establish persecution on

account of social group or political opinion); Ramos-Lopez v. Holder, 563 F.3d


                                           2                                    07-72365
855, 862 (9th Cir. 2009) (same). Accordingly, Alcides-Torres’ withholding of

removal claim fails. See Barrios, 581 F.3d at 856; Ramos-Lopez, 563 F.3d at 862.

      Finally, substantial evidence also supports the agency’s denial of CAT relief

because Alcides-Torres did not establish a likelihood of being tortured in El

Salvador. See Santos-Lemus v. Mukasey, 542 F.3d 738, 747-48 (9th Cir. 2008).

      PETITION FOR REVIEW DENIED.




                                          3                                     07-72365